Citation Nr: 1546692	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to an initial rating greater than 50 percent prior to February 5, 2015, and greater than 70 percent from February 5, 2015, for pain disorder associated with both psychological factors and a general medical condition, major depressive disorder, single episode, moderate, and generalized anxiety disorder.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 8, 2010, to August 17, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Huntington, West Virginia, respectively.

The Board notes the Veteran requested a Board hearing in his December 2013 substantive appeal forms, but he failed to appear for his hearing despite proper notice being sent to his last known address in July 2015.  In that regard, the Board recognizes that in February 2015 prior correspondence to the Veteran was returned as undeliverable.  The postal service provided a new address for the Veteran and the correspondence was sent to the newly provided address.  The July 2015 correspondence sent to the new address was not returned as undeliverable.  As such, the Board concludes that the hearing notice was properly provided.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

In September 2014, the Veteran was notified that his representative was no longer accredited to represent individuals in claims before VA.  The Veteran was informed that he could seek other representation or proceed without representation.  There is no indication that the Veteran has obtained new representation and the Board will proceed under that assumption.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for sinus infection was denied in a November 2013 Statement of the Case (SOC).  In a letter dated December 2, 2013, and received by VA the following day, the Veteran's then representative stated that the issue had been withdrawn.  In a December 6, 2013, letter, the RO acknowledged that the issue had been withdrawn; however, in an attachment to a VA Form 9, dated December 4, 2013, and received by VA December 6, 2013, the Veteran's then representative indicated that the Veteran wished to appeal the issue of entitlement to service connection for sinus infection.  As the Veteran had withdrawn the claim, the RO properly concluded that the claim was not in appellate status.  See 38 C.F.R. § 20.204.  That said, the December 2013 VA Form 9 can be construed as a new claim for benefits.  As such, the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, chondromalacia, left knee, was incurred in service.

2.  A disability manifested by chest pain was not shown in service and is not otherwise related to the Veteran's active service.

3.  Throughout the appellate time period, the Veteran's pain / psychiatric disorders have been manifested by symptoms such as depressed mood; frequent crying episodes; difficulty concentrating; diminished interests in activities previously enjoyed; apathy; sleep difficulties, specifically insomnia; shame; low self-esteem; social withdrawal; feeling nervous and on-edge; tendency to worry a lot; anxiety; suspiciousness; panic attacks that occur weekly or less often; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  
 
 4.  The evidence does not show that the service-connected psychiatric disorder results in total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for chondromalacia, left knee, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Entitlement to service connection for chest pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for a disability rating of 70 percent, but no higher, for pain disorder associated with both psychological factors and a general medical condition, major depressive disorder, single episode, moderate, and generalized anxiety disorder, have been met for the entire appeal period from August 18, 2010, to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9422 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

A VCAA letter dated in August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised of the information and evidence necessary to substantiate his claims and the allocation of responsibilities between himself and VA.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been associated with the claims file.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claims.  

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination for his chest pain in August 2011.  The examiner concluded that the Veteran did not have a disability related to his reported chest pain.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  

The RO provided the Veteran numerous VA examinations for his pain / psychiatric disorder, most recently in February 2015.  Read in total, the VA examination reports are thorough and supported by the other evidence of record.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the decision review officer (DRO) hearing of September 2012, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO noted the current appellate issue at the beginning of the hearing, and obtained information regarding the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional VA treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Left Knee

The Veteran has a current diagnosis of left knee chondromalacia.  His service records also document that he initially was treated for left knee pain in June 2010 and several days later was given a sick slip for neck, back, and knee pain.  The crucial question, therefore, is whether there is a causal relationship between his current chondromalacia and his in-service treatment.  The Board notes that there is conflicting medical evidence regarding such a link.  

On the one hand, a July 2011 private treatment record included a diagnosis of chondromalacia and the notation that the condition had been present for a year.  In addition, a January 2013 opinion from a private physician concluded that it was at least as likely as not that the current chondromalacia first occurred during service.  The rationale discussed the 2010 in-service sick slip, the July 2011 private medical record, and a finding that chondromalacia could be caused by injury or overuse such as experienced in service. 

On the other hand, a February 2012 VA examiner concluded that it was less likely as not that the current chondromalacia was a result of his in-service left knee complaints or treatment.  The rationale was that there was no evidence of a left knee condition at the time of military separation and there was no clear indication that the Veteran's current left knee condition, for which he first sought treatment in July 2011 was related to his one-time visit for knee pain in June 2010.  An October 2013 opinion from the same examiner also indicated that the Veteran's description of the onset of his left knee condition was not consistent with chondromalacia, as chondromalacia did not begin with a sudden onset or cause weakness / instability.  As to the private medical opinion discussed above, the examiner concluded that the opinion was premised on incorrect facts, as the Veteran had not had a partial meniscectomy and also failed to take into account the short military service and that the reported symptoms were inconsistent with chondromalacia.

The Board finds all of the above to be of significant probative value.  The Board has considered the October 2013 critique of the January 2013 private medical opinion.  Although the Veteran did not have a meniscectomy, diagnostic testing showed meniscal loss consistent with a partial meniscectomy.  Moreover, the private opinion clearly considered the length of the Veteran's service, as it was specifically listed in the opinion.  As to the Veteran's reported onset symptomatology, the claims file includes slightly varying accounts of the specific onset symptomatology that could account for the discrepancy.  To the extent that there might be some degree of error in the January 2013 private report, the Board notes that the VA opinions of record are not without fault, as the VA examiner's opinions erroneously mentioned that the Veteran sought in-service treatment only once for his left knee, whereas the service records clearly document at least two separate treatments for his left knee.  In the light of the foregoing, the Board concludes that the evidence is at least in equipoise as to the time of onset of the Veteran's left knee chondromalacia.  As such, the Board affords the Veteran the benefit of the doubt that the chondromalacia had its onset during his military service and finds that entitlement to service connection for left knee chondromalacia is warranted.

Chest Pain

The Veteran also contends that he has a disability manifested by chest pain that he first experienced during exposure to tear gas during service.  

The Veteran's service treatment records include no complaints, treatment, or diagnoses of chest pain or a disability associated therewith, although in one letter to his mother the Veteran stated that his "chest problem" would not go away.

During an August 2011 private psychological assessment, the Veteran indicated that after separation from service he began to feel chest pains and nausea, about once or twice per month.

The Veteran was afforded a VA examination in August 2011.  At that time, he reported experiencing chest pain while he was in the gas chamber during service.  He described the symptoms as tightness.  The symptoms had fully resolved.  He denied palpitations, dizziness, and syncope.  There was no known history of hypertension, heart disease, or anginal symptoms.  Following examination, the examiner's impression was that there was no evidence of a chronic condition.  The Veteran reported an acute reaction to the gas chamber, but no symptoms since that time or at present.  The examiner concluded that such reports did not constitute a disability.

During a September 2012 RO hearing, the Veteran reported that he began having chest pains around the time of his discharge from service that he described as pressure in the chest, chest pains, and shortness of breath.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for a disability manifested by chest pain.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his chest pain claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current disability related to any experienced chest pain during any period of his appeal. 

In reaching that conclusion, the Board recognizes that there have been some reports of chest pain or similar symptomatology that could have occurred during the appellate time period.  As will be discussed in greater detail below, however, symptoms of tightness in the chest and shortness of breath have been attributed by medical professionals to the Veteran's psychiatric problems, most specifically to his panic and/or anxiety attacks.  Thus, to the extent that such symptoms have manifested during the appellate time period, they are already contemplated in his psychiatric disorder rating.  

The Board has considered the Veteran's assertions that service connection is warranted for the chest pain he experienced due to exposure to the gas chamber in service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing chest pain or tightness.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a disability manifested by chest pain, however, the Board concludes that in this case his statements regarding any such diagnosis is not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the August 2011 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The examiner considered whether the Veteran's in-service symptoms constituted a disability, but concluded that he did not have a current related disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Currently the Veteran's disability rating is 50 percent prior to February 5, 2015, and 70 percent from February 5, 2015, for his service-connected pain disorder associated with both psychological factors and a general medical condition, major depressive disorder, single episode, moderate, and generalized anxiety disorder.  The Veteran claims the ratings do not accurately depict the severity of his condition. 

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . .. . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . .  . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9422 (2015). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

In support of his claim, the Veteran submitted statements from several family members in July 2011.  His mother described symptoms of avoiding talking to and looking at people, sleep problems, moodiness, easily agitated, and anger outbursts.  Another letter discussed his problems with social functioning and his desire to stay alone in his room.  He also had been depressed.  A letter from his grandmother described the Veteran as "mean" and "hateful" and wanting to stay in his room all the time without interacting with anyone.  

An August 2011 private psychological assessment included the Veteran's reports of anxiety and depression, which resulted in social isolation and caused him to feel awkward around his family.  The Veteran's anxiety was characterized by jitteriness, low frustration tolerance, and sleep problems.  He had concentration problems and racing thoughts.  The Veteran also experienced palpitations and an accelerated heart rate.  He took a family member with him when going into crowds.  The examiner felt that the Veteran's panic attacks did not appear to be due to the direct physiological effects of a substance or a general medical condition.  There were mild issues with obsessions, like getting jokes or riddles in his head that would not shut off.  His depressive symptoms included frequent sadness, depressed mood, and loss of interest in hobbies.  The problems manifested in insomnia and irritability.  He had feelings of worthlessness, inappropriate guilt, and concentration problems.  There also was avoidance behavior and he had recently given up on a number of friendships.  At that time, the Veteran was working part-time and was limited by his knee problems.  He had not received a warning, reprimand, suspension, or termination and had no problems interacting with his supervisors and co-workers.  On examination, the Veteran had good hygiene and grooming.  His expressions and mannerisms were appropriate.  He described his mood as anxious.  Speech and thought patterns were normal and he denied hallucinations or delusions.  He denied suicidal or homicidal ideation or past attempts.  The Veteran was fully oriented and there was no evidence of memory problems.  Concentration was moderately impaired.  The diagnostic impression was pain disorder associated with both psychological factors and a general medical condition, chronic; major depressive disorder, single episode, moderate; generalized anxiety disorder; and panic disorder without agoraphobia (provisional).  The assigned GAF score was 60.  The examiner believed the Veteran's symptoms caused significant distress in psychosocial functioning.  

The Veteran was afforded a VA mental health examination in September 2011.  His reported symptoms included low mood, frequent crying episodes, difficulty concentrating, diminished interest in activities previously enjoyed, apathy, sleep difficulties specifically insomnia, shame, low self-esteem, and social withdrawal.  He wanted everybody to stay away and just keep to himself.  Anxiety symptoms included feeling nervous, on-edge, and having a tendency to worry a lot.  He stated that he bottled up everything because he did not feel comfortable sharing with others due to fear.  The examiner described the Veteran's occupational and social functioning as impaired due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Specifically, the Veteran's occupational functioning had been mildly impaired during his last job detailing cars due to difficulty with social functioning, related to both depression and anxiety, as well as apathy related to depression.  Academic functioning was mildly affected, due to focus problems and tasks taking longer to complete.  Social functioning was moderately to markedly impaired, due to his depression and anxiety.  On examination, the Veteran had manifestations of anxiety, including fidgeting hands, overt signs of tension, trembling hands, and apparent shortness of breath.  Observed symptoms included depressed mood, anxiety, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  

In September 2012, the Veteran underwent another private psychological evaluation.  The Veteran seemed tense and anxious, but was neatly groomed.  Eye contact was appropriate.  His train of thought was coherent.  He described his mood as down and he had a constricted affect.  His symptoms included feelings of sadness, depression, chronic fatigue, feelings of being punished, and a lack of joy in his life.  He denied suicidal ideation and there was no evidence of hallucinations.  Cognitive functioning was normal.  His memory was affected by his anxiety and/or depression.  He had two to three panic attacks per week and became very anxious around others.  The Veteran indicated that his mother was his sole means of support.  He attended school on a full time basis.  The examiner assigned a GAF score of 55, representing serious impairment in social functioning, no friends or leisure activities, very depressed and anxious with chronic pain and fatigue, anxiety and panic attacks prevented him from engaging in activities or pursuing relationships with others.

The Veteran was afforded another VA examination in February 2015.  The examiner noted diagnoses of pain disorder associated with both psychological factors and a general medical condition; major depressive disorder, recurrent; and generalized anxiety disorder.  The Veteran reported that his mental health symptoms had remained unchanged and endorsed the same symptoms as his previous VA examination in 2011.  Those symptoms included low mood, frequent crying episodes, difficulty concentrating, diminished interest in activities previously enjoyed, apathy, sleep difficulties specifically insomnia, shame, low self-esteem and social withdrawal, feeling nervous, on edge, and having a tendency to worry a lot.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  As to occupational functioning, the Veteran was looking for a job after earning a degree in mechanical engineering in 2014.  Social functioning was unchanged from the previous examination in 2011.  The examiner noted active symptoms of depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships.  The Veteran was appropriately dressed and groomed and denied suicidal or homicidal ideation in the past or present.  Insight and judgment were impaired, but there was no evidence of hallucinations.  The Veteran scored in the moderate to severe range on the Beck Depression Inventory.  The examiner concluded that the Veteran's symptoms appeared to have remained the same since the initial VA examination in 2011.  

The Board concludes that the objective medical evidence and the lay statements from the Veteran and his family members regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating throughout the appeal period.  See 38 C.F.R. § 4.7 (2015). 

In reaching that conclusion, the Board notes that the Veteran reported during his February 2015 VA examination, on which basis the RO granted an increased rating to 70 percent, that his symptoms had remained unchanged from the time of his initial evaluation.  The findings of the examiner supported that conclusion.  As such, the Board finds that a 70 percent rating is warranted for the entire appellate time period prior to the February 5, 2015, VA examination.  

As explained in more detail above, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  For example, he does not have symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause total occupational and social impairment as contemplated for a 100 percent rating.

As to his occupational functioning, the evidence of record clearly demonstrates that the Veteran does not have total impairment.  The August 2011 private psychological evaluation indicated that the Veteran was working part-time and was limited by his knee problems.  He had not received a warning, reprimand, suspension, or termination and had no problems interacting with his supervisors and co-workers.  The September 2011 VA examiner found that his job performance at his last employer had been only mildly impaired by his psychiatric symptoms.  Thereafter, the Veteran returned to school on a full time basis and was able to function, with some degree of impairment that resulted in concentration problems and work taking longer to complete than previously.  In 2014, the Veteran earned a degree in mechanical engineering.  Although he had not obtained employment at the time of the February 2015 VA examination, there is no medical or lay evidence to indicate that his lack of success in obtaining employment was due to his service-connected psychiatric problems.

As to his social impairment, the evidence demonstrates significant limitations in functioning with others, including his family.  That said, he has maintained a relationship with his mother and younger brother, as well as having intermittent contact with his father.  The Veteran has difficulty in crowds, as evidenced by the August 2011 evaluation that indicated he brought a family member whenever he would be in crowds.  This demonstrates a decrease in functioning in crowds, but also evidences an ability to interact with family members.  Even were the Board to conclude that these symptoms represented total social impairment, as discussed above, the Veteran does not have total occupational impairment.  

Thus, the Veteran does not have both total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  To the extent that the Veteran may have some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for any time during the appeal period.  See Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected pain / psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pain disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran has reported symptoms that include: depressed mood; frequent crying episodes; difficulty concentrating; diminished interests in activities previously enjoyed; apathy; sleep difficulties specifically insomnia; shame; low self-esteem; social withdrawal; feeling nervous and on-edge; tendency to worry a lot; anxiety; suspiciousness; panic attacks that occur weekly or less often; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  These are precisely the types of symptoms contemplated in his current rating under DC 9422.  

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is now service-connected for the pain disorder and left knee disability.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disability, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the Veteran specifically withdrew a claim for entitlement to TDIU in June 2012 and has not since raised such a claim.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

Entitlement to service connection for chondromalacia patella, left knee, is granted.

Entitlement to service connection for chest pain is denied.

Entitlement to an initial rating of 70 percent prior to February 5, 2015, for pain disorder associated with both psychological factors and a general medical condition, major depressive disorder, single episode, moderate, and generalized anxiety disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 70 percent for pain disorder associated with both psychological factors and a general medical condition, major depressive disorder, single episode, moderate, and generalized anxiety disorder, is denied for the entire appellate time period.


REMAND

The Veteran also contends that he has a current low back disability that was incurred in or is otherwise related to service or, in the alternative, that was caused or aggravated by his now service-connected left knee chondromalacia.

A January 2013 private medical opinion stated that, "As a result of his left knee pain, the veteran walked with an altered gait, which caused him to develop lumbar strain and sprain secondary to his left knee disability."  It is unclear, however, whether this opinion was based on actual examination of the Veteran's back, as the accompanying examination report covered only the left knee.  The VA examination of August 2011 only diagnosed lumbar strain.  The only other medical evidence of record is an August 2011 VA examination report, in which the examiner concluded that she could not render an opinion as to the etiology of the Veteran's diagnosed lumbar strain without resort to speculation.  In light of the above ambiguities, the Board concludes that a remand is required to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a medical examination on the Veteran's low back claim.  Following an examination and complete review of the electronic claims file, the reviewing professional is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was (i) caused OR (ii) aggravated (i.e., worsened beyond the natural progress) by his service-connected left knee disability. 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee disability.

The opinion provider's attention is directed to the January 2013 private medical opinion and the August 2011 VA examination report.  

In addition, the clinician is asked to opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's low back disability had its clinical onset during service, or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner's attention is directed to the June 2010 service treatment record wherein the Veteran was treated for back pain.  

A complete rationale for all opinions must be provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


